DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 10/18/2019.  With entry of the concurrently filed preliminary amendment, claims 1-16 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 10/18/2019, 08/12/2020 and 12/11/2020 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objections – Drawings
The drawings are objected to because where, as here, the drawings consist of a single drawing view, the view must not be numbered and the abbreviation “FIG” must not appear.  See 37 CFR 1.84(u)(1).  A corrected drawing sheet in compliance with 37 CFR 1.121(d) is required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14.  Corrected drawing sheet(s) in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Objection – Specification
	The disclosure is objected to because of the following informalities: all references to “Figure 1” (see, e.g., page 4, line 25; page 27, line 28 and page 28, lines 11-12, 15 and 18-20) should be amended to refer to --the figure-- to engender consistency with the replacement drawing sheet required supra. 


Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 13, the claims specify, “a temperature difference (DT) between the temperature measurement sensor (Tm), and the operating temperature set point (Ts) of the reactor is equal to or less than 10 oC,” but earlier recite, “which polymerisation reactor has at least one temperature measurement sensor”.  Where multiple temperature measurement sensors are present (as permitted by the earlier recitation), it is unclear whether the claims are to be narrowly construed to require the prescribed DT exist between each sensor and the Ts, or broadly read to require a DT equal to oC exist between any one sensor and the Ts.  For purposes of substantive examination, the Office is giving the claims the latter, broader interpretation; however, clarification at least by way of explanation is required.  
Claims 2-12 and 14-16 depend from claims 1 and 13, respectively, such that the reasoning used to reject the independent claims will be relied upon to reject the depend portions of said claims.  

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
Regarding Claim 2, the recited equation merely expresses mathematically what is already stated in words in the final three lines of claim 1, namely, that the temperature difference (DT) between the temperature measurement sensor (Tm) and the operating temperature set point (Ts) of the reactor is equal to or less than (i.e., ≤) 10 oC.  Hence, it is not seen wherein claim 2 further substantively limits the subject matter of claim 1, upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Common Ownership Notice
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim Rejections – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/128470 A1 (hereinafter, ‘Borealis’) in view of Yamamoto et al (EP 0906782 A1).
	Regarding Claims 1 and 2, Borealis is directed to the polymerization of olefins in a fluidized bed reactor (p. 1, 1st para).  More specifically, there is disclosed an olefin polymerisation method comprising polymerising at least one olefin in gas phase in a fluidised bed in the presence of an olefin polymerisation catalyst in a polymerisation reactor having a vertical body; a generally conical downwards tapering bottom zone; a generally cylindrical middle zone, above and connected to said bottom zone; and a generally conical upwards tapering top zone above and connected to said 
However, Yamamoto is directed to a temperature measuring device and a controlling means for controlling polymerization conditions in a fluidized bed polymerization apparatus based on the measurement with said device (paras [0001], [0019]).  In particular, Yamamoto teaches that if abnormalities such as an abnormal temperature rise or drop are observed, the operating conditions of a fluidized bed polymerization vessel (70) are changed, and to stabilize the polymerization state, a target value of temperature is compared with the temperature measured by the temperature measuring device, and polymerization conditions are changed to match or approximate the target value.  (Yamamoto: paras [0020], [0025]-[0026], [0110] and p. 15, claim 9.)  Yamamoto’s target value of temperature is considered equivalent to the instant operating temperature set point of the polymerization reactor and Yamamoto further illustrates (Fig. 3) a polymerization reactor comprising a plurality of temperature measurement sensors.  Both Yamamoto and Borealis are in the same technical field in that they both relate to an olefin polymerization method performed in a gas phase, fluidized bed reactor.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Borealis by performing the olefin polymerization method of Borealis in a fluidized bed reactor equipped with a temperature-measuring device and a controlling means as per In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). This is especially the case in the absence of objective evidence of criticality in operating throughout the claimed range of DT.  
	Regarding Claim 4, Borealis in view of Yamamoto renders obvious the method according to claim 1 as discussed above, and Borealis further teaches a dimensionless number NBr in the range or from 2.5 to 7 (pp. 8-9, bridging para).
	Regarding Claim 5, Borealis in view of Yamamoto renders obvious the method according to claim 1 as discussed above.  Borealis further teaches wherein the polymerization reactor has a height to diameter ratio L/D of at least 4.  See Borealis Example on page 14.  Based on reactor properties reported therein, its calculated L/D is 7.4 (i.e., height of bottom zone + height of middle zone + height of upper zone = L = 4015 mm; diameter of middle zone = 540 mm, hence L/D = 7.4).
Regarding Claim 6, Borealis in view of Yamamoto renders obvious the method according to claim 1 as discussed above, and Borealis further teaches wherein there is no fluidisation grid in the polymerization reactor (p. 6, 2nd full sentence). 

Regarding Claim 8, Borealis in view of Yamamoto renders obvious the method according to claim 1 as discussed above, and Borealis further teaches (p. 2, final para) wherein the olefin gas is ethylene and/or propylene.
Regarding Claim 9, Borealis in view of Yamamoto renders obvious the method according to claim 1 as discussed above, and Borealis further teaches (p. 6, 2nd full para) wherein the polymerisation is done in the presence of an alpha-olefin comonomer.
	Regarding Claim 13, the claim relates to an apparatus comprising a polymerisation reactor for polymerising at least one olefin in gas phase in a fluidised bed in the presence of an olefin polymerisation catalyst.  However, the claimed apparatus differs only in category of invention from the subject matter of claim 1, and the features of the respective inventions are substantially identical.  Thus, based on the reasoning set forth above for finding the subject matter of claim 1 prima facie obvious, the Office finds the claimed apparatus likewise obvious over the combined teachings of Borealis and Yamamoto.
	Regarding Claim 14, Borealis in view of Yamamoto renders obvious the apparatus of claim 13 as discussed above, and Borealis further teaches producing olefin polymer with the apparatus of claim 13.  
	Regarding Claims 15 and 16, Borealis in view of Yamamoto renders obvious the method according to claim 9 as discussed above, and Borealis further teaches (p. 6, 2nd full para) wherein the polymerisation is done in the presence of C4 - C8 alpha-olefin comonomer, such as 1-butene and 1-hexene. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Borealis in view of Yamamoto et al as applied to claim 1 above, and further in view of Wright et al (US 9023958 B2).
Regarding Claim 12, Borealis in view of Yamamoto renders obvious the method according to claim 1 as discussed above.  Borealis further demonstrates an ethylene polymerization method wherein the reactor was operated at a pressure of 20 bar and the resulting polyethylene had a density of 923 kg/m3 (= 0.923 g/cm3) (pp. 14-15).  However, neither Borealis nor Yamamoto directly disclose the claimed feature wherein the pressure of ethylene in the reactor is equal to more than 3 bar.  Nevertheless, in the same technical field, Wright et al teach to conduct gas phase ethylene polymerization reactions at an ethylene partial pressure of 210 psia (= 14.5 bar) or 260 psia (= 18 bar) (cols. 13-14).  Wright et al further teach that polymer produced by embodiments of the process of their invention include ethylene and propylene based polymers having a density in the range of from about 0.86 to about 0.97 g/cm3 (col. 11, lines 33-45).  As the disclosed range encompasses the density of polyethylene produced according to Borealis, one of ordinary skill would have reasonably expected the ethylene partial pressures taught by Wright et al to be suitable for conducting the method of Borealis.  Accordingly, it would have been obvious to one of ordinary skill in the art to modify further the method of Borealis by adjusting the pressure of ethylene in the reactor to a value greater than 4 bar as per Wright et al, with a reasonable expectation of success in obtaining an equivalent polyethylene product.  

Conclusion
	Claims 3, 10 and 11 would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claim.


Correspondence

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/03-10-21





.